ECOSYSTEM CORPORATION One Penn Plaza, Suite 1612 New York, NY 10119 August 18, 2010 Via EDGAR John Reynolds Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re:Ecosystem Corporation Form 10-K, Amendment No. 2 for Fiscal Year Ended December 31, 2008 Filed July 8, 2010 File No. 0-32143 Dear Mr. Reynolds: I am writing in response to your letter to the undersigned dated August 4, 2010.My staff is preparing a response to the comments in your letter, but will require additional time in order to complete the response.We expect to submit our response on or before Thursday, September 2. Sincerely, /s/ Kevin Kreisler Kevin Kreisler Chief Executive Officer
